In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Westchester County (Lange, J.), entered March 6, 1997, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the petitioner’s contentions, the respondents demonstrated that he knowingly and intelligently waived his right to a preliminary parole revocation hearing (Executive Law § 259-i [3] [c] [i]; see, Matter of White v New York State Div. of Parole, 60 NY2d 920; People ex rel. Stubbs v Irvin, 258 AD2d 942; People ex rel. Quinones v New York State Bd. of Parole, 109 AD2d 908, affd 66 NY2d 748; cf., People ex rel. Melendez v Warden, 214 AD2d 301). Accordingly, the court correctly denied the petition and dismissed the proceeding. S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.